IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lawrence G. Adams,                      :
                 Appellant              :
                                        :
            v.                          :    No. 1076 C.D. 2016
                                        :
Commonwealth of Pennsylvania            :


                                     ORDER

             NOW, June 30, 2017, having considered appellant’s application for

reconsideration and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge